DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 5/18/2022.
2.	Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 are pending in the application. Claims 3, 6-7, 10, 13-14, 17, and 20 have been cancelled.
3.	The rejection of claims 1, 2, 4-5, 7-9, 11, 12, 14-16, 18, and 19 under 35 U.S.C. 102 as being anticipated by Borzello has been withdrawn in response to the amendments. Further, the rejection of claims 3, 6, 10, 13, 17, and 20 under 35 U.S.C. 103 have been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

5.	Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton et al., PGPub. 2021/0073293 filed 9/9/2019.
In reference to independent claim 1, Fenton teaches:
	receiving a signal relating to a user’s interaction with a document, the document being a currently open document, the user’s interaction occurring within the open document and the user’s interaction including at least one of selecting a portion of content of the document or entering content into the document (See Fenton, para. 0146-0153 and fig. 4a) a means whereby a user enters text into an email document utilizing a graphical user interface. 
	in response to the user’s interaction with the document, accessing contextual document data associated with the document (Fenton, para. 0067, 0111, 0116) contextual information is received based on the user’s interaction with the email communication.
	providing information about the user’s interaction and the contextual document as input to a Machine-learning model to predict a desired intent for completing a task with respect to the document (See Fenton, para. 0006, 0024, 0033, 0064, 0120-0125) a combinations of contextual information, language generation models, previously successful user queries submitted to the digital assistant, rules, and other semantic logic may be used as well as machine learning models to predict intent queries.
	obtain the predicted desired intent as an output from the ML model (See Fenton, para. 0121-0124) a means of utilizing a model to determine the intent from the textual input. 
	determining that the predicted desired intent includes conducting the search, providing one or more search terms related to the predicted desired intent to a search service for conducting the search (See Fenton, para. 0122-0127) a means of further searching, utilizing entity recognition models, features extracted from the user-composed content and a combination of intelligence analysis (i.e. search) for conducting a search and utilizing the text based content input into the email as search terms to identify a final set of at least one search result.
	obtaining one or more search results from the search service; and providing the one or more search results for display in a selectable user interface element, wherein each of the one or more search results can be selected (See Fenton, para. 0122-0127, figure 4a) a final sorted set of suggested task-queries may be provided in a selectable user interface element, wherein each of the one or more search results can be selected.
	receiving an indication of selection of one of the one or more search results; and responsive to receiving the indication of selection of one of the one or more search results, completing a task associated with the predicted desired intent (See Fenton, para. 0146-0151 and figure 4a, 4b) a means of displaying at least some of the task-queries for selection by the user and thus completing the task associated with the desired intent.
In reference to dependent claim 2, Fenton teaches:
	Accessing user-specific data associated with a user of the document; and providing the user-specific data to the ML model; providing the user-specific data to the ML model (See Fenton, para. 0059) a means of utilizing contextual information such as user activity data associated with the document that is used as input to a model. 
In reference to dependent claim 4, Fenton teaches:
	Wherein the signal relating to the user’s interaction includes a user request for display of application commands (See Fenton, para. 0153) a means of providing input into an email or creation of a calendar event which trigger a user request to request for display of application commands.
In reference to dependent claim 5, Fenton teaches:
	Wherein the signal relating to the user’s interaction initiates a zero-term search (See Fenton, para. 0066) a means of determining a search task without leaving the email document and user interface.
In reference to claims 8, 9, 11, and 12, the claims recite a method for carrying out similar limitations to those found in the system claims 1, 2, 4, and 5, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 15, 16, 18, and 19, the claims recite a computer readable medium including computer executable instructions for carrying out similar limitations to those found in the system claims numbered 1, 2, 4, and 5, respectively. Therefore, the claims are rejected under similar rationale. 



Response to Arguments
6.	Applicant’s arguments with respect to claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. The examiner withdrew the prior art rejection in response to the amendments. Further, the amendments necessitated a new search by the examiner. 



Conclusion
7.	The examiner recommends including language in the claim that more clearly identify and further distinguish the desired intent identified by the ML model and what is the search service being utilized to perform the search. Also, further defining where the search terms are derived from (para. 0026 of the spec.) such as the content that is being entered by the user or the selected by the user within the document. Finally, adding language to further detail how the task is completed.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178